EXECUTION COPY

 

GUARANTOR CONSENT AND RATIFICATION AND CONFIRMATION OF AND AMENDMENT TO FULL
GUARANTY

(Hypothecation Facility)

﻿

This Guarantor Consent and Ratification AND Confirmation of AND AMENDMENT TO
Guaranty Agreement (this "Consent") is dated as of September 28, 2017 and is
made by BLUEGREEN VACATIONS CORPORATION (f/k/a Bluegreen Corporation), a Florida
corporation,  formerly a Massachusetts corporation ("Guarantor"). 

﻿

1.Guarantor hereby acknowledges that:

﻿

(i)Guarantor executed and delivered to ZB, N.A. dba National Bank of Arizona
("Lender") (f/k/a National Bank of Arizona) that certain Full Guaranty dated as
of September 30, 2010, as amended by that certain Guarantor Consent and
Ratification  and Confirmation of and Amendment to Full Guaranty, dated December
13, 2013 and by that certain Guarantor Consent and Ratification and Confirmation
of and Amendment to Full Guaranty, dated June 30, 2015 (collectively, the
"Guaranty Agreement"), pursuant to which Guarantor guaranteed the payment and
performance by Bluegreen/Big Cedar Vacations, LLC, a Delaware limited liability
company ("Borrower") of all the obligations owed by the Borrower to Lender under
or pursuant to the Loan and Security Agreement dated as of September 30, 2010,
as amended and restated in its entirety pursuant to that certain First Amended
and Restated Loan and Security Agreement dated June 30, 2015 (the “First Amended
Prior Loan Agreement”). 

﻿

(ii)Lender and Borrower are entering into that certain Second Amended and
Restated Loan and Security Agreement (Hypothecation Facility) dated as of even
date herewith (the "Loan Agreement") in order to amend and restate the First
Amended Prior Loan Agreement in its entirety.  Pursuant to the provisions of the
Loan Agreement, the Borrower and the Lender have agreed to, inter alia,  (i)
increase the Maximum Loan Amount to, initially, $50,000,000 and, potentially, to
$70,000,000 under the conditions set forth in the Loan Agreement,  (ii)  retain
Tranche E and Tranche F, (iii) set forth the terms and conditions under which
additional proceeds of Tranche F will be advanced and (iv) extend the Borrowing
Term and the Maturity Date of the Loan.



2.Guarantor hereby agrees that the Obligations (as referenced in the Guaranty
Agreement) shall mean all of the obligations of the Borrower under the Loan
Agreement, together with the other documents and instruments executed in
connection with the Loan, as further amended from time to time, including, but
not limited to, the payment when due of any and all sums that may become due to
Lender from Borrower with respect to the Loan (including any increase in the
maximum principal amount due under the Loan as a result of the delivery by
Borrower of one or more Inventory Loan Reduction Notices and the election by
Borrower to further increase the Maximum Loan Amount by the resulting Subsequent
Increase).  All terms, conditions and provisions set forth in the Loan Agreement
and in any of the documents and instruments executed by the Borrower in
connection therewith are hereby ratified,



6284.98.1140756.5

--------------------------------------------------------------------------------

 

approved and confirmed.  The Guaranty Agreement, as amended by this Consent,
shall continue undiminished and in full force and effect, notwithstanding the
making of the foregoing amendments.  All references in the Guaranty Agreement to
the defined term "Loan Agreement" shall mean the Loan Agreement as that term is
defined in this Consent.

﻿

3.Except as set forth on Exhibit A attached hereto and incorporated herein by
this reference, Guarantor hereby confirms and restates as if made on the date
hereof each of its representations and warranties contained in the Guaranty
Agreement unless such representations and warranties specifically related to a
specific date in which case Guarantor hereby confirms and restates such
representation and warranty as of such specific date.

﻿

4.Guarantor represents and warrants that:

﻿

4.1This Consent and the documents and instruments executed in connection
herewith by Guarantor have been authorized by all necessary action of Guarantor
and, when executed by Guarantor, will be the legal, valid and binding
obligations of the Guarantor, enforceable against it in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting  bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

﻿

4.2Guarantor's execution, delivery and performance of this Consent do not and
will not (i) violate Guarantor's Articles of Organization or any law, rule,
regulation or court order to which Guarantor is subject; (ii) conflict with or
result in a breach of any agreement or instrument to which Guarantor is a party
or by which it or its properties are bound, or (iii) result in the creation or
imposition of any lien, security interest or encumbrance on any property of
Guarantor, whether now owned or hereafter acquired, other than liens in favor of
Lender. 

﻿

4.3It has had the opportunity to consult with counsel and with such other
experts and advisors as it has deemed necessary in connection with the
negotiation, execution and delivery of this Consent.  This Consent shall be
construed without regard to any presumption or rule requiring that it be
construed against the party causing this Consent or any part hereof to be
drafted. 

﻿

5.It is further agreed that:

﻿

5.1For purposes of measuring Guarantor's Tangible Net Worth to determine
Guarantor's compliance with the Tangible Net Worth covenant contained in Section
2(o) of the Guaranty Agreement, as amended, the definition of Guarantor Tangible
Net Worth as set forth in the Loan Agreement shall be used.

﻿

5.2Guarantor will execute and deliver such further instruments and do such
things as in the judgment of Lender are reasonably necessary or desirable to
effect



2

6284.98.1140756.5

--------------------------------------------------------------------------------

 

the intent of this Consent and to secure to Lender the benefits of all rights
and remedies conferred upon Lender by the terms of this Consent and any other
documents executed by Guarantor in connection herewith.

﻿

5.3Section 2(o) of the Guaranty Agreement, as previously amended, shall be
further amended and restated in its entirety to read as follows: 

﻿

"(o)  Guarantor will maintain a Guarantor Tangible Net Worth of not less than
$239,000,000, which covenant shall be tested annually as of the end of each
fiscal year of Guarantor.

﻿

5.4If any provision of this Consent is held to be invalid, illegal or
unenforceable under present or future laws effective while this Consent is in
effect (all of which invalidating laws are waived to the fullest extent
possible), the legality, validity and enforceability of the remaining provisions
of this Consent shall not in any way be affected or impaired thereby.  In lieu
of each such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Consent, a provision that is legal, valid and
enforceable and as similar in terms to such illegal, invalid and unenforceable
provision as may be possible.

﻿

5.5THIS CONSENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF ARIZONA WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS
PRINCIPLES.    

﻿

5.6This Consent and the Guaranty Agreement represent the entire agreement
between Guarantor and Lender with respect to the subject matter hereof and
supersede all prior oral and written agreements and representations between
Lender and Guarantor concerning the subject matter hereof.  Delivery of an
executed counterpart of this Consent electronically or by telecopy is equally
effective as delivery of a manually executed counterpart of this Consent.  This
Consent may be executed in any number of separate counterparts, each of which
when taken together will constitute one and the same instrument notwithstanding
the fact that all parties have not signed the same counterpart.

﻿

5.7As used in this Consent, the masculine, feminine or neuter gender, and the
singular or plural number, shall each be deemed to include the others whenever
the context so allows.

﻿

6.Unless otherwise defined herein, all capitalized terms used herein shall have
the same meaning as set forth in or as referenced in the Guaranty Agreement.

﻿

[Signatures on following page]





3

6284.98.1140756.5

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO GUARANTOR CONSENT AND RATIFICATION AND CONFIRMATION OF AND
AMENDMENT TO FULL GUARANTY

(Hypothecation Facility)]

﻿

﻿

GUARANTOR:

﻿

 

﻿

BLUEGREEN VACATIONS CORPORATION, a Florida corporation

﻿

 

﻿

By:

﻿

Name:  Anthony M. Puleo

﻿

Title: Senior Vice President, CFO and Treasurer

﻿

 

Acknowledged and accepted this ___ day of ______________, 2017:

 

﻿

 

LENDER:

 

﻿

 

ZB, N.A. dba NATIONAL BANK OF ARIZONA, a national banking association

 

﻿

 

By:

 

Name: Kristen Carreno

 

Title: Sr. Vice President

 

﻿

 

﻿

 

BORROWER:

 

﻿

 

BLUEGREEN/BIG CEDAR VACATIONS, LLC, a Delaware limited liability company

 

﻿

 

By:

 

Name:  Anthony M. Puleo

 

Title:   Vice President and Treasurer





4

6284.98.1140756.5

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

PENDING LITIGATION AND OTHER PROCEEDINGS

﻿

NONE



﻿



5

6284.98.1140756.5

--------------------------------------------------------------------------------